Per Curiam : This is an appeal from a decree of the circuit court of Cook county restraining the village of Oak Park and its -officers from collecting a special assessment levied upon appellee’s property for the construction of a street improvement in said village, on the ground that a petition of the requisite number of owners of property abutting upon said improvement was riot filed with the proper officer of said village asking for the construction of said improvement. Under the authority of Sumner v. Village of Milford, 214 Ill. 388, a bill in chancery will not lie to enjoin the collection of said special assessment. The decree of the circuit court will be reversed and the cause remanded to that court, with directions to dismiss the bill for want of equity. Reversed and remanded, with directions.